DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowable over the prior art of record. The closest prior art of record Coldicott et al. (hereinafter, Coldocitt) (US 2010/0312377), teaches decision factors is derived from a set of requirements for a system to be integrated. A default score is assigned to each decision factor. A priority score is  assigned to each decision factor based on inputs obtained from system metadata related to the decision factors ([0007]) queries and obtain answers to questions in the decision factors from subject matter experts and live system metadata repository (see [0007], [0055]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 21 as “dynamically prioritizing, by the information handling system, response processing of each question in the set of questions according to an inquiry weighting based on the question topic and associated question urgency value, where determining the question urgency value comprises assessing a priority of a user or user group that submitted question based on processing requirements of Service Level Agreement (SLA) and Quality of Service (QoS) commitments to the user or user group”, and similarly in independent claims 28 and 35.
Dependent claims 22-27, 29-34 and 36-40 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan (US 2009/0292687) teaches generating answers to questions based on any corpus of data in a system, rank list of answers, producing score for answers, scoring function expressed as a weighted combination of different typing scores ([0030], [0035], [0087]). Kratschmer et al. (US 2007/0162316) teaches analyzing questions, evaluating/responding answers, managing based on priority requirements ({0023], [0047]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
2/25/21